Title: To Thomas Jefferson from Peter Carr, 18 March 1788
From: Carr, Peter
To: Jefferson, Thomas



Dear Uncle
Williamsburg—March. 18–1788

Mr. Paradise being about to sail to Europe in a few days, furnishes me with an opportunity of informing you of my progress and situation. In my letter of the 10 December I acquainted you, that from the want of money I had been obliged to stay in Goochland, some time; soon after the date of that, I was fortunate enough to receive some, and return’d to this place immediately. Mr. Wythe advised me to begin the study of the Law, reading it two or three hours every day, and devoteing the rest of my time to the languages, history and Philosophy; but that you may know how I imploy every hour of the day I will give it you in detail. I rise about day, and take a walk of half an hour to shake off sleep, read law till breakfast, then attend Mr. Wythe till 12 oclock in the languages, read philosophy till dinner, history till night, and poetry till bed time. Mr. Paradise has lately presented me with the history of Greece by Gillies, together with Priestley’s historical chart, each of which I shall endeavour to use in such manner as to merit them. The Books you mention in your letter to Mr. Wythe have never yet come to hand, when they do I hope to profit by those, which you mention are for me. My mother and family are well, and desire to be remembered to yourself and daughters. Accept of my sincere wishes for your health and welfare, and believe me to be your Dutiful and affectionate nephew,

Peter Carr

